DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 16 and 18-36 are pending in the instant invention.  According to the Amendments to the Claims, filed January 28, 2021, claims 16, 18 and 20-33 were amended, claims 1-15 and 17 were cancelled and claims 34-36 were added.

Status of Priority

	This invention is a Continuation (CON) of US Application No. 15/969,864, filed May 3, 2018 and now US 10,570,139, which is a Continuation (CON) of US Application No. 15/359,871, filed November 23, 2016 and now US 10,005,782, which is a Continuation (CON) of US Application No. 14/951,494, filed November 25, 2015 and now US 9,556,188, which is a Continuation (CON) of US Application No. 14/723,417, filed May 27, 2015 and now US 9,447,106, which is a Continuation (CON) of International Application No. PCT/CN2014/075943, filed April 22, 2014, which claims priority under 35 U.S.C. § 119(a-d) to International Application No. PCT/CN2013/074728, filed April 25, 2013.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes claims 16 and 18-36, drawn to an oral dosage form comprising a pharmaceutically acceptable carrier and a substituted pyrazolo[1,5-a]pyrimidine of the formula I, shown to the right.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on October 30, 2020.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed January 28, 2021.
	Thus, a second Office action and prosecution on the merits of claims 16 and 18-36 is contained within.

Status of Claim Rejections - 35 U.S.C. § 112(b)
	The inventor’s or joint inventor’s arguments, on pages 12-13 of the Remarks, filed January 28, 2021, with respect to claims 31 and 32, have been fully considered, but are not persuasive.  Consequently, the rejections of claims 31 and 32, made in the Non-Final Rejection, mailed on October 30, 2020, are hereby maintained for the reasons of record.
	The inventor or joint inventor primarily argues that a person having ordinary skill in the art would understand that the term, about, in the claimed dosage range could encompass slight modifications that might be necessary depending on the patient’s condition in order to safely administer the claimed oral dosage forms.  Similarly, the inventor or joint inventor further argues that a person having ordinary skill in the art viewing the specification would understand that the term, about, is definite.
	In response to the inventor’s or joint inventor’s argument that (1) a person having ordinary skill in the art would understand that the term, about, in the claimed dosage range could encompass slight modifications that might be necessary depending on the patient’s condition in order to safely administer the claimed oral dosage forms, and that (2) a person having ordinary skill in the art viewing the specification would understand that the term, about, is definite, the examiner respectfully disagrees, since 35 U.S.C. § 112(b) requires that the claims particularly point out the subject matter that the inventor or joint inventor regards as the invention.
	Likewise, the inventor or joint inventor should further note that [A] claim referring to the specification is improper.  {See Ex parte Fressola, 27 USPQ 2d 1608 (BPAI 1993)}.
	Next, the inventor or joint inventor should further note that [W]hen the scope of the claims can’t be determined when considered in light of the specification, a rejection under 35 U.S.C. § 112(b) is proper.  {See In re Wiggins, 488 F.2d 538, 179 USPQ 421 (CCPA 1973)}.
	Then, the inventor or joint inventor should further note that [A]s the statutory language of particular[ity] and distinct[ness] indicates, claims are required to be cast in clear terms, as opposed to ambiguous, vague, or indefinite terms.  It is the claims that notify the public of what is within the protections of the patent and what is not.  {See Merrill v. Yeomans, 94 US 568, 573-74 (1876); United Carbon Co. v. Binney & Smith Co., 317 US 228, 236, 55 USPQ 381 (1942)}.
	Moreover, the inventor or joint inventor should further note that [T]he USPTO may properly reject a patent invention claim as indefinite for failure to meet statutory requirements of 35 U.S.C. § 112(b) if the PTO identifies ways in which claim language is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and if the inventor or joint inventor thereafter fails to provide satisfactory response by, for example, modifying language, providing separate definition of unclear language, or, if appropriate, persuasive explanation as to why language is not unclear, since this prima facie case determination is grounded both in the PTO’s responsibility to examine a claim to ensure that it particularly points out and distinctly claims subject matter and in examination’s attendant interactive process.  {See In re Packard, 110 USPQ2d 1785 (Fed. Cir. 2014)}.
	Furthermore, the inventor or joint inventor should also note that [R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the inventor or joint inventor  to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112(b) as indefinite.  {See Ex Parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008)}.
	Also, the inventor or joint inventor should further note that it is well established that the specification cannot impose a further limitation upon the plain meaning of the claim language.  As stated in the Supreme Court, [S]ome persons seem to suppose that a claim in a patent is like a nose of wax, which may be turned and twisted in any direction by merely referring to the specification, so as to make it include something more than or something different from what its words express.  The context may undoubtedly be resorted to, and often is resorted to, for the purpose of better understanding the meaning of the claim, but not for the purpose of changing it and making it different from what it is.  The claim is a statutory requirement, prescribed for the very purpose of making the patentee define precisely what his invention is, and it is unjust to the public, as well as an evasion of the law, to construe it in a manner different from the plain meaning of its terms.  {See White v. Dunbar, 119 US 47, 51-52, 1886 CD 494, 497-498 (1886)}.
	As a result of the Amendments to the Claims, filed January 28, 2021, and to clarify the record, the original rejection, made in the Non-Final Rejection, mailed on October 30, 2020, is included below, in the section entitled New Claim Rejections - 35 U.S.C. § 112(b).

Status of Claim Rejections - Obviousness-type Double Patenting

	The inventor’s or joint inventor’s arguments, on page 13 of the Remarks, filed January 28, 2021, with respect to claim 17, have been fully considered, but will not be discussed further, since according to the Amendments to the Claims, filed January 28, 2021, claim 17 has been cancelled by the inventor or joint inventor.

	The inventor’s or joint inventor’s arguments, on page 13 of the Remarks, filed January 28, 2021, with respect to claims 16 and 18-33, have been fully considered, but are not persuasive.  Consequently, the rejection of claims 16 and 18-33, made in the Non-Final Rejection, mailed on October 30, 2020, is hereby maintained for the reasons of record.
	The inventor or joint inventor respectfully requests that the instant rejection under Obviousness-type Double Patenting be held in abeyance until all claims are found to contain allowable subject matter.
	In response to the inventor’s or joint inventor’s request for the instant rejection under Obviousness-type Double Patenting to be held in abeyance until all claims are found to contain allowable subject matter, the examiner respectfully denies said request and in accordance with MPEP § 804.I.A, will hereby maintain the obviousness-type double patenting rejection until there are no longer any conflicting claims between the instant invention and US 9,447,106, respectively.
	The inventor or joint inventor should note that in order to be entitled to reconsideration or further examination, the inventor or joint inventor or patent owner must reply to every ground of rejection in the prior Office action.  The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  See MPEP § 714.02.
	Moreover, the inventor or joint inventor should further note that if the reply is with respect to an application, a request may be made that only an objection and/or a requirement as to form not necessary to further consideration of the claims, not a rejection of the claims, be held in abeyance until allowable subject matter is indicated.  See MPEP § 714.02.
	As a result of the Amendments to the Claims, filed January 28, 2021, and to clarify the record, the original rejection, made in the Non-Final Rejection, mailed on October 30, 2020, is amended below, in the section entitled New Claim Rejections - Obviousness-type Double Patenting, to omit cancelled claim 17 and encompass new claims 34-36, respectively.

New Claim Objections

	Claim 16 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation
	An oral dosage form comprising a pharmaceutically acceptable carrier and a compound of formula I:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

I
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	A is a 5- or 6-membered aromatic ring comprising 0, 1, 2, or 3 heteroatoms selected from the group consisting of nitrogen, oxygen, and sulfur;
	L is a bond, -CH2-, -NR12-, -O-, or -S-;
	R1 is H, halogen, CN, alkyl, heteroalkyl, alkenyl, alkynyl, C(NR13)NR14R15, C(O)R13, C(O)NR13R14, C(O)OR13, NR13R14, NR13C(O)R14, NR13C(O)NR14R15, NR13C(O)OR14, NR13S(O)2R14, NR13S(O)2NR14R15, OR13, S(O)2R13, cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the alkyl, alkenyl, alkynyl, cycloalkyl, heterocyclyl, aryl, and heteroaryl ring are optionally substituted with one or more independently selected R16 substituents;
	each R2 is independently halogen, CN, alkyl, C(NR13)NR14R15, C(O)R13, C(O)NR13R14, C(O)OR13, NR13R14, NR13C(O)R14, NR13C(O)NR14R15, NR13C(O)OR14, NR13S(O)2R14, NR13S(O)2NR14R15, OR13, S-alkyl, or S(O)2R13;
	R4 is H, halogen, CN, alkyl, heteroalkyl, alkenyl, alkynyl, C(NR13)NR14R15, C(O)R13, C(O)NR13R14, C(O)OR13, NR13R14, NR13C(O)R14, NR13C(O)NR14R15, NR13C(O)OR14, NR13S(O)2R14, NR13S(O)2NR14R15, OR13, S(O)2R13, cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the alkyl, alkenyl, alkynyl, cycloalkyl, heterocyclyl, aryl, and heteroaryl ring are optionally substituted with one or more independently selected R16 substituents;
	R5 is H, halogen, CN, alkyl, heteroalkyl, alkenyl, alkynyl, C(NR13)NR14R15, C(O)R13, C(O)NR13R14, C(O)OR13, NR13R14, NR13C(O)R14, NR13C(O)NR14R15, NR13C(O)OR14, NR13S(O)2R14, NR13S(O)2NR14R15, OR13, S(O)2R13, cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the alkyl, alkenyl, alkynyl, cycloalkyl, heterocyclyl, aryl, and heteroaryl ring are optionally substituted with one or more independently selected R16 substituents;
	R6 is H, halogen, CN, alkyl, heteroalkyl, alkenyl, alkynyl, C(NR13)NR14R15, C(O)R13, C(O)NR13R14, C(O)OR13, NR13R14, NR13C(O)R14, NR13C(O)NR14R15, NR13C(O)OR14, NR13S(O)2R14, NR13S(O)2NR14R15, OR13, S(O)2R13, cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the alkyl, alkenyl, alkynyl, cycloalkyl, heterocyclyl, aryl, and heteroaryl ring are optionally substituted with one or more independently selected R16 substituents;
	R7 is H, halogen, CN, alkyl, heteroalkyl, alkenyl, alkynyl, C(NR13)NR14R15, C(O)R13, C(O)NR13R14, C(O)OR13, NR13R14, NR13C(O)R14, NR13C(O)NR14R15, NR13C(O)OR14, NR13S(O)2R14, NR13S(O)2NR14R15, OR13, S(O)2R13, cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the alkyl, alkenyl, alkynyl, cycloalkyl, heterocyclyl, aryl, and heteroaryl ring are optionally substituted with one or more independently selected R16 substituents;
	R12 is H or lower alkyl;
	R13 is H, alkyl, heteroalkyl, alkenyl, alkynyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl;
	R14 is H, alkyl, heteroalkyl, alkenyl, alkynyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl;
	R15 is H, alkyl, heteroalkyl, alkenyl, alkynyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl; or
	R13 and R14, together with the atom(s) to which they are attached, form a cycloalkyl, heterocyclyl, aryl, or heteroaryl ring, wherein the cycloalkyl, heterocyclyl, aryl, or heteroaryl ring is optionally substituted with one or more independently selected R16 substituents; or
	R14 and R15, together with the atom(s) to which they are attached, form a cycloalkyl, heterocyclyl, aryl, or heteroaryl ring, wherein the cycloalkyl, heterocyclyl, aryl, or heteroaryl ring is optionally substituted with one or more independently selected R16 substituents;
	each R16 is independently halogen, CN, oxo, alkyl, alkenyl, alkynyl, C(NR’)NR”R’”, C(O)R’, C(O)NR’R”, C(O)OR’, NR’R”, NR’C(O)R”, NR’C(O)NR’R”, NR’C(O)OR”, NR’S(O)2R”, NR’S(O)2NR”R’”, OR’, S(O)2R’, S(O)2aryl, cycloalkyl, heterocyclyl, aryl, or heteroaryl;
	each R’ is independently H, halogen, alkyl, alkenyl, alkynyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl;
	each R” is independently H, halogen, alkyl, alkenyl, alkynyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl;
	each R”’ is independently H, halogen, alkyl, alkenyl, alkynyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl; or
	R’ and R”, together with the atom(s) to which they are attached, form a cycloalkyl, heterocyclyl, aryl, or heteroaryl ring; or
	R” and R”’, together with the atom(s) to which they are attached, form a cycloalkyl, heterocyclyl, aryl, or heteroaryl ring;
	W is -CH2- or -C(O)-;
	m is 1;
	n is 0, 1, 2, 3, or 4;
	p is 1; and
	---- is a single or double bond;

	wherein each alkyl, alkenyl, and alkynyl of R16, R’, R”, and R’” is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, oxo, C(NRa)NRbRc, C(O)Ra, C(O)NRaRb, C(O)ORa, NRaRb, NRaC(O)Rb, NRaC(O)NRaRb, NRaC(O)ORb, NRaS(O)2Rb, NRaS(O)2NRbRc, ORa, S(O)2Ra, S(O)2aryl, cycloalkyl, heterocyclyl, aryl, and heteroaryl;

	wherein each cycloalkyl, heterocyclyl, aryl, and heteroaryl of R16, R’, R”, and R’” is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, oxo, alkyl, alkenyl, alkynyl, C(NRa)NRbRc, C(O)Ra, C(O)NRaRb, C(O)ORa, NRaRb, NRaC(O)Rb, NRaC(O)NRaRb, NRaC(O)ORb, NRaS(O)2Rb, NRaS(O)2NRbRc, ORa, S(O)2Ra, S(O)2aryl, cycloalkyl, heterocyclyl, aryl, and heteroaryl; and

	wherein each Ra, Rb, and Rc is independently H, halogen, alkyl, alkenyl, alkynyl, cycloalkyl, heterocyclyl, aryl, or heteroaryl;

	with the proviso that when ---- is a double bond, R5 and R7 are absent.

	Appropriate correction is required.

	Claim 21 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation
	The oral dosage form of claim 16, wherein R1 is aryl, optionally substituted with one or more independently selected R16 substituents.

	Appropriate correction is required.


	Claim 22 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation
The oral dosage form of claim 16, wherein:

each R2 is independently halogen, lower alkyl, or lower OR13; and
each R13 is independently alkyl.

	Appropriate correction is required.

	Claim 27 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation
	The oral dosage form of claim 16, wherein R4 is:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.

	Appropriate correction is required.

	Claim 28 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation
	The oral dosage form of claim 16, wherein the compound is:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,
or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.


	Claim 29 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation
	The oral dosage form of claim 16, wherein the compound, or stereoisomer thereof, is:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 30 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation
	The oral dosage form of claim 16, wherein the compound, or stereoisomer thereof, is:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 31 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation
	The oral dosage form of claim 16, wherein the oral dosage form comprises 10 mg to 500 mg of the compound of formula I, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 32 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation
	The oral dosage form of claim 16, wherein the oral dosage form comprises 20 mg to 500 mg of the compound of formula I, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 34 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation
	A method for modulating Bruton’s tyrosine kinase activity in a patient, comprising administering to the patient in need thereof a therapeutically effective amount of the oral dosage form of claim 16.

	Appropriate correction is required.

	Claim 36 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation
	The method of claim 34, wherein the patient has a B-cell proliferative disorder selected from the group consisting of chronic lymphocytic leukemia, chronic lymphocytic lymphoma, diffuse large B-cell lymphoma, follicular lymphoma, mantle cell lymphoma, and non-Hodgkin’s lymphoma.

	Appropriate correction is required.

New Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 31 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the term, about, is a relative term which renders the claim indefinite.  The term, about, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the term, about.  Similarly, the meaning of a term cannot depend on the unrestrained, subjective opinion of the person practicing the invention.  Consequently, the oral dosage form comprising a substituted pyrazolo[1,5-a]pyrimidine of the formula I and a pharmaceutically acceptable carrier has been rendered indefinite by the use of the term, about.  {See Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir.2007); W. L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983); Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claim, as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claim 32 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the term, about, is a relative term which renders the claim indefinite.  The term, about, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the term, about.  Similarly, the meaning of a term cannot depend on the unrestrained, subjective opinion of the person practicing the invention.  Consequently, the oral dosage form comprising a substituted pyrazolo[1,5-a]pyrimidine of the formula I and a pharmaceutically acceptable carrier has been rendered indefinite by the use of the term, about.  {See Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir.2007); W. L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983); Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claim, as stated in the section above entitled New Claim Objections, to overcome this rejection.

New Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 34 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 34 is rejected under 35 U.S.C. § 112(d) because the recitation of an intended use for an oral dosage form must result in a further structural limitation in the oral dosage form, in order to be further limiting.  In the instant dependent claim, the intent is to use the oral dosage form comprising a pharmaceutically acceptable carrier and a substituted pyrazolo[1,5-a]pyrimidine of the formula I, as recited in claim 16, for modulating Bruton’s tyrosine kinase activity.  Consequently, since the intended use of the oral dosage form comprising a pharmaceutically acceptable carrier and a substituted pyrazolo[1,5-a]pyrimidine of the formula I, as recited in claim 16, for modulating Bruton’s tyrosine kinase activity, fails to result in a further structural limitation in the oral dosage form comprising a pharmaceutically acceptable carrier and a substituted pyrazolo[1,5-a]pyrimidine of the formula I, as recited in claim 16, and/or fails to include all the limitations of the oral dosage form comprising a pharmaceutically acceptable carrier and a substituted pyrazolo[1,5-a]pyrimidine of the formula I, as recited in claim 16, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, particularly as stated in the section above entitled New Claim Objections, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

	Claims 35 and 36 are rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 35 is rejected under 35 U.S.C. § 112(d) because the recitation of an intended use for an oral dosage form must result in a further structural limitation in the oral dosage form, in order to be further limiting.  In the instant dependent claim, the intent is to use the oral dosage form comprising a pharmaceutically acceptable carrier and a substituted pyrazolo[1,5-a]pyrimidine of the formula I, as recited in claim 16, for treating a B-cell proliferative disorder.  Consequently, since the intended use of the oral dosage form comprising a pharmaceutically acceptable carrier and a substituted pyrazolo[1,5-a]pyrimidine of the formula I, as recited in claim 16, for treating a B-cell proliferative disorder, fails to result in a further structural limitation in the oral dosage form comprising a pharmaceutically acceptable carrier and a substituted pyrazolo[1,5-a]pyrimidine of the formula I, as recited in claim 16, and/or fails to include all the limitations of the oral dosage form comprising a pharmaceutically acceptable carrier and a substituted pyrazolo[1,5-a]pyrimidine of the formula I, as recited in claim 16, it is not given patentable weight and thus, renders the instant dependent claim, and any additional dependent claims therefrom, improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claims, (2) amend the dependent claims to place the dependent claims in proper dependent form, particularly as stated in the section above entitled New Claim Objections, (3) rewrite the dependent claims in independent form, or (4) present a sufficient showing that the dependent claims comply with the statutory requirements, to overcome this rejection.

New Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined invention claim is not patentably distinct from the reference claims because the examined invention claim is either anticipated by, or would have been obvious over, the reference claims.  {See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.

	Consequently, claims 16 and 18-36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-14, 16, 18 and 21-23 of US Patent No. 9,447,106.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 16 in the instant invention recites an oral dosage form comprising a pharmaceutically acceptable carrier and a substituted pyrazolo[1,5-a]pyrimidine of the formula I, where m = 1; n = 0; p = 1; A = -6-membered aromatic ring comprising 0, 1, 2, or 3 heteroatoms selected from the group consisting of nitrogen, oxygen, or sulfur; L = -O-; R1 = -aryl; R4 = -H; R5 = -saturated heterocyclyl, substituted at N with R16, wherein R16 = -alkenyl; R6 = -H; R7 = -H; W = -CH2-, and S/D is a single bond, respectively, which provides overlapping subject matter with respect to the substituted pyrazolo[1,5-a]pyrimidines of the formula I, where m = 1; n = 0; p = 1; A = -6-membered aromatic ring comprising 0-3 heteroatoms selected from nitrogen, oxygen, or sulfur; L = -O-; R1 = -aryl; R4 = -H; R5 = -saturated heterocyclyl, substituted at N with R16, wherein R16 = -alkenyl; R6 = -H; R7 = -H; W = -CH2-, and S/D is a single bond, respectively, as recited in claim 1 of US 9,447,106.
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.

	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Then, the inventor or joint inventor should further note that [I]t is obvious to add a carrier or solvent to an unpatentable compound.  {See Ex parte Douros and Vanderweff, 163 USPQ 667, (BPAI 1968)}.
	Moreover, the inventor or joint inventor should further note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting invention or patent either is shown to be commonly owned with this invention, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
	Furthermore, the inventor or joint inventor should also note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and the inventor or joint inventor is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the invention will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out completely online using web-screens, respectively.
	Also, the inventor or joint inventor should further note that an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
	Finally, for more information about eTerminal Disclaimers, the inventor or joint inventor should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	The inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed January 28, 2021, necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624